DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14, 18-20 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US20130079456).
Yang teaches paints with improved water staining. 
Yang, abstract, teaches a hybrid latex polymer composition with one or more hydrophobic compound which is a solid or has a 50% distillation temperature of at least 
Yang, paragraph 14 of the PGPUB, teaches the hydrophobic compounds comprise, paraffins.
Yang, table 9 B, teaches a semi gloss paint using a blend of conventional copolymer and wax seeded polymer. 
Yang, table 9 B, teaches a paint comprising Aquacer 539 which is a paraffin wax emulsion and water. This is present in the amount of 12 parts per 984 part total paint. Therefore, the paraffin wax emulsion is present in the amount of 1.22 wt% of the paint. 
Yang, paragraph 40 of the PGPUB, teaches the paints of the current invention may further include other well known additives, such as, emulsifiers, coalescing aids, thickeners or rheology modifiers, freeze-thaw additives, humectants, wetting agents, colorants, waxes, uv protectants, and anti-oxidants provided that they do not adversely affect the architectural coatings performance or dry film properties.
Paraffin entrapped in the structure of the matrix polymer reads on a wax seeded latex as claimed in claim 1. 

Regarding claim 2, Yang, paragraph 38 of the PGPUB, teaches while typically multiple pigments/colorants are present in end-use latexes that are to be used in paint or architectural coating applications, sometimes only a white pigment, such as a zinc oxide and/or a titanium oxide, is added in the early stages of the formation of the paint com position (e.g., in the base composition).


Regarding claim 3, Yang, paragraph 38 of the PGPUB, teaches while typically multiple pigments/colorants are present in end-use latexes that are to be used in paint or architectural coating applications, sometimes only a white pigment, such as a zinc oxide and/or a titanium oxide, is added in the early stages of the formation of the paint composition (e.g., in the base composition).
Titanium oxide as taught by Yang reads on an opacifying pigment as claimed in claim 3. 
Yang, table 9 B, teaches a paint comprising TRONOX CR-826 which is a titanium oxide pigment in the amount of 56 parts per 984 part total paint.
Therefore, the weight ratio of the opacifying agent to wax is 4.666. 
Regarding 3, the weight ratio of 4.666 is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to decrease the amount of titanium oxide pigment present in the paint to obtain a specific level of opacifying and obtain the claimed ratio of claim 3. 

Regarding claim 4, Yang, paragraph 35 of the PGPUB, teaches the paint may also contain one or more coalescence aids such as OPTIFILMTM Enhancer 400. 
Yang, table 9 B, teaches a paint comprising OPTIFILMTM Enhancer 400 in the amount of 10 parts per 984 total parts paint. 
Therefore, the ratio of the wax seeded latex to coalescent aid is 8.9. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to decrease the amount of coalescent aid present in the paint to obtain a decrease the level of coalescing in the paint and therefore arrive at the claimed ratio of claim 4. 

Regarding claims 9-11, Yang, table 9 B, teaches a paint comprising Aquacer 539 which is a paraffin wax emulsion and water. This is present in the amount of 12 parts per 984 part total paint. Therefore, the paraffin wax emulsion is present in the amount of 1.22 wt% of the paint. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claims 12-13, Yang, paragraph 38 of the PGPUB, teaches while typically multiple pigments/colorants are present in end-use latexes that are to be used 
Titanium oxide as taught by Yang reads on an opacifying pigment as claimed in claim 12. 
Yang, table 9 B, teaches a paint comprising TRONOX CR-826 which is a titanium oxide pigment in the amount of 56 parts per 984 part total paint.
Therefore, the weight ratio of the opacifying agent to wax is 4.666. 

Regarding claim 14, Yang, paragraph 35 of the PGPUB, teaches the paint may also contain one or more coalescence aids such as OPTIFILMTM Enhancer 400. 
Yang, table 9 B, teaches a paint comprising OPTIFILMTM Enhancer 400 in the amount of 10 parts per 984 total parts paint. 
Therefore, the ratio of the wax seeded latex to coalescent aid is 8.9. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to decrease the amount of coalescent aid present in the paint to obtain a decrease the level of coalescing in the paint and obtain the claimed ratio of claim 14. 

Regarding claims 18-20, Yang, table 9 B, teaches a paint comprising Aquacer 539 which is a paraffin wax emulsion and water. This is present in the amount of 12 parts per 984 part total paint. Therefore, the paraffin wax emulsion is present in the amount of 1.22 wt% of the paint. 

Therefore, titanium oxide as a coalescent aid is present in the amount of 5.7 wt% of the coating. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claim 23, Yang, table 9 B, teaches a paint comprising Aquacer 539 which is a paraffin wax emulsion and water.

Regarding claim 24, Yang, paragraphs 15-16 of the PGPUB, teaches “low molecular weight’ is defined as from about 200 to about 1000. In this invention, “paraffin' is defined as a low molecular weight polyethylene.

Regarding claim 25, Yang, paragraph 18 of the PGPUB, teaches The “matrix polymer is known to one of ordinary skill in the art and is formed from ethylenically unsaturated monomers such as (meth)acrylates, styrenated monomers, vinyl esters, and other ethylenically unsaturated monomers.

Regarding claim 26, Yang, paragraph 38 of the PGPUB, teaches while typically multiple pigments/colorants are present in end-use latexes that are to be used in paint 

Regarding claim 27, Yang, paragraph 33 of the PGPUB, teaches the paint comprises a hybrid latex polymer, one or more binders, one or more biocides, one or more deformers, one or more rheology modifiers, one or more extender pigments/colorants, one or more pigments, and one or more other additives.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US20130079456) as applied to claim 1 and further in view of Chen (20090004468). 
Although Yang teaches a thickener, Yang does not teach a polyurethane resin present in the paint composition. 
With respect to the difference, Chen teaches a composition for primer for composite building material which comprises polyurethane as a thickener (Chen [0052],[0056], table 5).
Chen details the coating composition containing a polyolefin-comprising latex. Chen further teaches the urethane-based thickener may be present in the coating 0.05 to 0.5 wt.% (Chen [0056] and table 5).
Yang and Chen are analogous art as they are drawn to polymeric compositions which are used in coatings.
In light of the motivation to use the urethane-based thickener as disclosed by Chen, it therefore would have been obvious to one of ordinary skill in the art to add the 

Regarding claim 6, Yang, table 9 B, teaches a paint comprising 984 total parts paint. 
.05-5wt% of the paint composition is .492-49.2 parts of the urethane-based thickener present in the composition. 
Therefore, the range of the wax seeded latex to resin is 1.81-181. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Clarke (US Patent Publication 2013/0123426)(Clarke).
Regarding claim 7, Yang as applied above accordingly to claim 1, teaches an aqueous architectural coating composition comprising a pigment (Yang, [0033]).
However, Yang does not explicitly disclose the pigment being a polymeric synthetic pigment, as presently claimed.
With respect to the difference, Clarke teaches composition for inkjet inks comprising a polyurethane polymer and a self-dispersed pigment which are combined with one another to form polymeric synthetic pigment comprising a polyurethane molecules adsorbed onto the pigment particles (Clarke [0006], [0007], [0062]).

Yang and Clarke are analogous inventions in the field of polymeric compositions which are used in coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aqueous architectural coating composition of Yang as applied to claim 1 above, so that the composition contains a polymeric synthetic pigment at a weight ratio of 1-100 wt. % of the composition, as taught in Clarke, in order to adequately disperse the pigment in the coating composition (Clarke [0003]), thus meeting the limitations of claim 7.

Regarding claim 8, Yang in view Clarke discloses an aqueous architectural coating composition comprising polymeric synthetic pigment, wherein the pigment comprises polyurethane, which is present in the coating composition at a weight ratio of 1-100 wt. % (Clarke [0065]).
Yang, table 9 B, teaches a paint comprising 984 total parts paint. 
1-100% of the paint composition is 9.84-984 parts of the urethane-based thickener present in the composition. 
Therefore, the weight range of the wax seeded latex to pigment is less than 9.04.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention . 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US20130079456) as applied to claim 1 and further in view of Chen (20090004468). 
Although Yang teaches a thickener, Yang does not teach a polyurethane resin present in the paint composition. 
With respect to the difference, Chen teaches a composition for primer for composite building material which comprises polyurethane as a thickener (Chen [0052],[0056], table 5).
Chen details the coating composition containing a polyolefin-comprising latex. Chen further teaches the urethane-based thickener may be present in the coating 0.05 to 0.5 wt.% (Chen [0056] and table 5).
Yang and Chen are analogous art as they are drawn to polymeric compositions which are used in coatings.
In light of the motivation to use the urethane-based thickener as disclosed by Chen, it therefore would have been obvious to one of ordinary skill in the art to add the urethane-based thickener in the amount of .05-.5wt% of the coating composition to the coating composition of Yang, in order to allow film formation during the application of the coating and regulate the viscosity (Chen [0052]-[0053]), and thereby arrive at the claimed invention; thus meeting the limitations of claim 5.


.05-5wt% of the paint composition is .492-49.2 parts of the urethane-based thickener present in the composition. 
Therefore, the range of the wax seeded latex to resin is 1.81-181. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in as applied to claim 9 above, and further in view of Yoda et al. (US Patent Publication 2007/0060669)(Yoda).
Regarding claims 21 and 22, Yang discloses an aqueous architectural coating composition.
However, Yang does not explicitly disclose the wax from the marring-resistant agent being an oxidized HDPE powder and having an average particle size of 1 microns to 25 microns, as presently claimed.
Yoda teaches an ink composition comprising polyethylene-based wax ([0024]), wherein the polyethylene has a high density range of 920 kg/m3-980 kg/m3 ([0025]). Yoda further teaches that the polyethylene-based wax may be oxidized with a Ziegler-based catalyst or a metallocene catalyst ([0027]). Yoda goes on to teach the high density polyethylene-based wax is in the form of a fine powder, wherein, the wax has a particle size within the range of 0.3 microns - 10 microns. This sufficiently overlaps with the average wax particle size specified in claim 22 of the instant application.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the wax of the composition of Yoda, so that the wax comprises a high density polyethylene composition with an average particle size of 1 microns -10 microns so that the wax in the coating composition has appropriate strength and effective abrasion resistance (Yoda [0025], [0076]), thus meeting the limitations of claims 21 and 22.

Response to Arguments
Applicant’s arguments, filed 2/23/21, with respect to the rejection(s) of claims 1-27 under Yang in view of Frazzitta have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yang.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/13/21